1
     BENJAMIN CLOWARD, ESQ.
2    Nevada Bar No. 11087
     SAMANTHA A. MARTIN, ESQ.
3
     Nevada Bar No. 12998
5    RICHARD HARRIS LAW FIRM
     801 South Fourth Street
6    Las Vegas, Nevada 89101
7
     Telephone: (702) 444-4444
     Fax: (702) 444-4455
8    E-Mail: SMartin@richardharrislaw.com
     Attorneys for Plaintiffs
9
                                  UNITED STATE DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12
     ROBERT ANSARA, as Special                   )   CASE NO.: 2:19-CV-01394-GMN-VCF
     Administrator of the estate of D.B., born   )
13   December 18, 2015 and died August 15,       )   STIPULATION AND ORDER TO
     2017 and GABRIELLE BRANON-                  )   EXTEND DISCOVERY (First Request)
14
     CHESLEY, individually, as the Natural       )
15   Mother of D.B., DAVID BANKS,                )
     individually and as the Natural Father of   )
16   D.B.,                                       )
                                                 )
17                  Plaintiffs,                  )
18                                               )
     v.                                          )
19                                               )
     GLORIA MALDONADO, individually;
                                                 )
20   AUDRA GUITERREZ/GUERRO,
                                                 )
     individually; RICHARD WHITLEY,
21                                               )
     Director of the Nevada Department of
                                                 )
22   Health and Human Services, individually;
                                                 )
     ROSS ARMSTRONG, Administrator of
                                                 )
23   Nevada Division of Child and Family
                                                 )
     Services, individually; YOLANDA KING,
24                                               )
     Clark County Manager, individually, TIM
                                                 )
25   BURCH, Director of Clark County
                                                 )
     Department of Family Services,
                                                 )
26   individually; DIAMOND FOR,
                                                 )
     individually; CRAIG DICKENS;
27                                               )
     individually; DOE individuals I-XX; ROE
                                                 )
28   CLARK COUNTY DEPARTMENT OF
                                                 )
     FAMILY SERVICES EMPLOYEES I-XX,

                                                 1
     individually and in their official capacities;   )
1
     CLARK COUNTY DEPARTMENT OF                       )
2    FAMILY SERVICES; COUNTY OF                       )
     CLARK, a political subdivision of the State      )
3    of Nevada; TROPICANA DE, LLC, d/b/a              )
     SIEGAL SUITES OF TROPICANA, a                    )
5
     Foreign Limited Liability Corporation;           )
6    AND DOE SECURITY COMPANY and                     )
     ZOE CORPORATIONS XXI-XXX,                        )
7                                                     )
                  Defendants.                         )
8
     ___________________________________
9
            IT IS HEREBY STIPULATED by and between the parties that discovery shall be
10
     extended ninety (90) days.
11
            This litigation arose out of a wrongful death that occurred on August 15, 2017. Plaintiffs
12
     filed their original Complaint on August 14, 2019. A First Amended Complaint was filed on
13
     August 15, 2019. Defendant Topicana DE, LLC filed their Motion to Dismiss on September 9,
14
     2019. Defendant Richard Whitley filed a Motion to Dismiss on October 24, 2019. Defendants
15
     Clark County, Gloria Maldonado, Audra Gutierrez/Guerro, Yolanda King and Tim Burch filed
16
     their Joinder to Richard Whitley’s Motion to Dismiss; and Separate Motion to Dismiss on October
17
     31, 2019.
18
            The parties agree that an additional ninety (90) days are needed to disclose experts and
19
     complete discovery.
20
            I.    Discovery Completed to Date
21
            1. The parties have disclosed their initial NRCP 16.1 disclosures.
22

23          2. Plaintiffs served written discovery to Defendant Tropicana De, LLC on February 12,

24
                 2020.
25

26          3. Plaintiffs served written discovery to Defendant Clark County on February 12, 2020

27
            4. Plaintiffs served written discovery to Defendant Richard Whitely on April 10, 2020.
28



                                                      2
            5. Defendant Richard Whitely served written discovery to Plaintiff Robert Ansara on
1

2
                   December 6, 2019. Plaintiff responded on January 10, 2020.
3
            6. Defendant Richard Whitley served Request for Admission to Plaintiff David Banks
5

6
                   on February 28, 2020. Plaintiff responded on March 1, 2020.
7

8           II.       Description of Additional Proposed Discovery
9           The parties discussed what additional discovery needs to be completed in this matter. It
10          was determined that, in order to fully litigate and investigate all alleged claims and
11          defenses, the parties needed to engage in the following:
12          1. Depositions of parties and witnesses.
13          2. Retention of experts.
14          3. Disclosure of all experts and their reports as well as depositions of the same.
15                 Proposed Schedule for Completing All Remaining Discovery
16          The parties wish to extend the dates for discovery as follows;
17                                                                Current Dates                      Proposed Dates
18    Last day to amend pleadings or add parties                  July 18, 2019                      Same
19    Last day to serve Initial Expert Disclosures                July 17, 2020                      October 15, 2020
20    Last day to serve Rebuttal Expert Disclosures               September 15, 2020 November 13, 2020
21    Last day to complete discovery                              October 16, 2020                   January 14, 2021
22
      Last day to file dispositive motions                November 15, 2020 February 12, 2021
23                                        Joint Pretrial Order March 12, 2021
                                           If dispositive motions are filed, the deadline for filing the joint pretrial order will be suspended
24                                         until 30 days after decision on the dispositive motions or further court order.

            III.      Reasons Why Good Cause Exists to Extend Expert Discovery Deadlines
25
            FRCP 16(b)(5) provides that the scheduling order “shall not be modified” except upon
26
     a showing of good cause. The purpose of this rule is “to offer a measure of certainty in pretrial
27
     proceedings, ensuring that at some point both the parties and pleadings will be fixed.” Nutton v.
28



                                                             3
1    Sunset Station, Inc., Nev. Adv. Rep. 34, 357 P.3d 966, 971 (Nev. App. 2015). Good cause is
2    established by showing that the current deadline cannot be met despite the requesting party’s
3    diligence in attempting to meet said deadline. Diligence in attempting to meet a deadline may be
5    determined by considering the explanation for the untimely conduct; the importance of the
6    requested untimely action; the potential prejudice in allowing the untimely conduct; and the
7    availability of a continuance to cure such prejudice. Id. at 971-72.
8            The parties have had difficulty getting answers to discovery, including because as some
9    of the individuals and organizations involved in this lawsuit are either county and State entities
10   or employees which are currently shut down some of whom have been ordered to stay home as
11   nonessential and/or are working remotely making access to documents and participating in
12   discovery difficult as a result of the COVID-19 quarantine. Additionally, although the parties
13   have been diligently trying to conduct discovery and schedule depositions, their good faith efforts
14   have been frustrated because of the current quarantine. This request is not being made in an
15   attempt to delay the litigation of this matter but instead is being requested as a result of the current
16   global pandemic and the party’s inability to fully litigate the claim at this time. A brief extension
17   of time for discovery will allow the parties and their counsel to fully litigate this matter, taking
18   into account the delays caused by quarantine.
19

20

21
      Date:_April 14, 2020________________              Date:_April 14, 2020_____________
22    RICHARD HARRIS LAW FIRM                           THE SIEGEL GROUP

23    /s/ Samantha A. Martin                            /s/ Brandon J. Trout
24
      _____________________________                     ____________________________
25    SAMANTHA A. MARTIN, ESQ.                          Jean Paul Hendricks, Esq.
      Nevada Bar No. 12998                              Brandon J. Trout, Esq.
26    801 South Fourth Street                           3790 Paradise Road, Suite 250
      Las Vegas, Nevada 89101                           Las Vegas, Nevada 89169
27
      Attorneys for Plaintiffs                          Attorneys for Defendant
28                                                      Tropicana DE, LLC
      Leslie Ortega and Faith Hubbard

                                                        4
     Date:_April 14, 2020________________   Date:_April 14, 2020_____________
1
     OLSON, CANNON, GORMLEY &               NEVADA ATTORNEY
2    STOBERSKI                              GENERAL’S OFFICE

3    /s/ Felicia Gatali                     /s/ Linda C. Anderson
     ____________________________           ____________________________
5
     Felicia Galati, Esq.                   Izaac Rowe, Esq.
6    Nevada Bar No. 7341                    Nevada Bar No. 13947
     9950 West Cheyenne Avenue              Linda C. Anderson, Esq.
7    Las Vegas, NV 89129                    Nevada Bar No. 4090
8
     Attorneys for Defendants               555 East Washington Avenue
     Clark County, Gloria Maldonado,        Suite 3900
9    Audra Guitierrez/Guerro,               Las Vegas, Nevada 89101
     Yolanda King And Tim Burch             Attorneys for Defendant Richard
10                                          Whitley
11

12

13

14

15

16

17

18

19

20
                                  4-14-2020
21

22

23

24

25

26

27

28



                                            5
